187 F.2d 447
BIGGS et al.v.JOSHUA HENDY CORPORATION.
No. 12257.
United States Court of Appeals Ninth Circuit.
February 2, 1951.

Mohr & Borstein and Perry Bertram, all of Los Angeles, Cal., for appellants Biggs et al.
Thelen, Marrin, Johnson & Bridges and Robert H. Sanders, all of Los Angeles, Cal., for appellant Joshua Hendy Corp.
Before HEALY, ORR and POPE, Circuit Judges.
PER CURIAM.


1
On the 28th day of June, 1950, we filed an opinion in this case1 wherein we reserved final determination in order to afford counsel for the respective parties an opportunity to be heard on the question of the constitutional validity of the retroactive provisions of § 216(b) of Title 29, U.S.C.A. No response was made by appellant or by appellee. However, briefs on behalf of the United States of America pursuant to permission to intervene, and of Pacific Maritime Association as amicus curiae, were filed. The identical question presented in this case was decided by this court in the case of Moss v. Hawaiian Dredging Company, 9 Cir., 187 F.2d 442 wherein the constitutionality of the retroactive provisions of § 216(b) was upheld. The question reserved for consideration in the case of Edward R. Biggs, John R. Hector, J. H. Lueder and Martin M. Moreno, Appellants, v. Joshua Hendy Corporation, Appellee, No. 12,257, having been disposed of by this court, the judgment entered in said case No. 12,257, is reversed, and the cause remanded with instructions to the trial court to enter judgment in accordance with the views expressed in the opinion filed on June 28, 1950.


2
Reversed.



Notes:


1
 183 F.2d 515